Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,428,852 to Tenuta et al. in view of U.S. Pat. No. 4,449,261 to Magnusson.
Claim 1, 5, 8, 12, 15, 18, Tenuta discloses a mattress comprising 
 a mattress core 22 arranged in a generally rectangular shape; a first sturdy fabric exterior (14,16,18) surrounding the mattress core; a first sewn connection element (44); and a padding assembly 38 comprising a generally rectangular shape corresponding to the shape and size of the spring coil assembly a protective fabric exterior surrounding the padding; a second connection element (44)(col. 3 lines 29-45); wherein the first connection element and the second sewn connection element are configured to couple the spring coil assembly and the padding assembly (col. 3 lines 37-45).  Tenuta is silent to the core comprising spring coils wraped in a thin fabric.  Magnusson discloses that the user is able to select from variety of cores including pocketed coils.  It would have been obvious for one having ordinary skill in the art at the time of the invention to select pocketed spring coils as taught by Magnusson yielding predictable results that provide a desired sleeping system (col. 1 lines 13-21).  Tenuta is silent to the padding comprising polyurethane foam.  Selecting from a plethora of known padding materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the 
Claims 2-3, 8-10, and 16-17, Tenuta, as modified, discloses the apparatus, but is silent to the first and second connection elements comprising zippers.  Magnusson discloses first and second zipper portions on the top and bottom surfaces of the padding assembly and spring core (col. 7 lines 16-31).  It would have been obvious for one having ordinary skill in the art at the time of the invention to select zippers yielding predictable results that provide an equivalent and alternative means of releasably securing the padding assembly.  
Claims 4 and 11, Tenuta, as modified, discloses the apparatus, but is silent to the first and second zipper portions being inset from the perimeter.  Selecting a placement for zipper halves is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to place the zipper halves inwardly from the perimeter yielding predictable results that prevent the user or bedsheet’s from coming in contact with either zipper portion.  
Claims 6, 13, and 19, Tenuta discloses the apparatus wherein the first and second connection elements are on a bottom surface of the spring coil assembly (fig. 1-2).
Claims 7, 14, and 20, Tenuta, as modified, discloses the apparatus wherein the first and second connection elements are selected from hook and loop connection and straps and buckles.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673